UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 03-6275



In Re: IRVING D. CHAPPELL,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   April 17, 2003                 Decided:   April 24, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Irving D. Chappell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Irving D. Chappell petitions for a writ of mandamus. He seeks

an order to compel a state superior court judge to direct his

appellate attorney to produce documents.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.      See In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).       Further, mandamus is a

drastic   remedy   and   should   only    be   used   in     extraordinary

circumstances. See Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).Mandamus

may not be used as a substitute for appeal.           See In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).           This court does

not have jurisdiction to grant mandamus relief against state

officials, see Gurley v. Superior Court of Mecklenburg County, 411

F.2d 586, 587 (4th Cir. 1969), and does not have jurisdiction to

review state court orders, see District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 482 (1983).

     The relief sought by Chappell is not available by way of

mandamus. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           PETITION DENIED


                                   2